IN THE
                        TENTH COURT OF APPEALS



                               No. 10-13-00360-CV

     IN RE JOHN W. HEATON AND WIFE, LINDA R. HEATON
        AS CO-TRUSTEES UNDER A TRUST AGREEMENT
     DATED JANUARY 20, 2004, AND JAMES EDWARD REED,
   TRUSTEE OF THE JAMES EDWARD REED REVOCABLE TRUST


                               Original Proceeding



                         MEMORANDUM OPINION


       We grant Relators’ motion to withdraw their petition for writ of mandamus and

dismiss the petition.


                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed October 31, 2013
[OT06]